IN THE SUPREME COURT OF THE STATE OF NEVADA


               ROBERT C. TOWNSEND, JR.,
               Appellant,
               vs.
               ALLIED HOME MORTGAGE CAPITAL
               CORPORATION; ABN AMR°
               MORTGAGE GROUP, INC.; FEDERAL
               HOME LOAN MORTGAGE                                              FILED
               CORPORATION; CITIMORTGAGE, INC.;
               NORTHWEST TRUSTEE SERVICES,                                     APR 0 1 2016
               INC.; RCO LEGAL, P.S.; BRETT RYAN;                            TRACIE K. LtNDEMAN
                                                                          cLeRK OF SUPF7SME-COURT
               JOSEPH E. BLEEKER; AUGUSTA                                 SY
                                                                                 \,


               INVESTMENT MANAGEMENT LLC;
               HUTCHISON & STEFFEN, LTD.;
               RICHARD DOXEY; GLADE L. HALL;
               AND MITCHELL SPROCK,
               Respondents.

                                        ORDER OF AFFIRMANCE
                           This is a pro se appeal from a district court order granting a
               writ of restitution. Second Judicial District Court, Washoe County; Elliott
               A. Sattler, Judge.
                           Having considered the record, we perceive no reversible error
               in the district court's decision to grant a writ of restitution. We therefore
                           ORDER the judgment of the district court AFFIRMED.


                                                    cr-46--)-
                                        P arr a guirre


                                                                01241.)
                                                            Cherry



SUPREMECOURT
     OF
   NEVADA



                                                                                           -10 2RS
cc:   Hon. Elliott A. Sattler, District Judge
      Robert C. Townsend, Jr.
      Akerman LLP/Las Vegas
      RCO Legal, P.S.
      Hutchison & Steffen, LLC
      Richard G. Hill, Ltd.
      Washoe District Court Clerk




                                      2